OPINION
DOUGLAS, Judge.
These are appeals from convictions for the offenses of robbery by firearms upon pleas of guilty before the court. The State waived the death penalty. The punishment was assessed at fifteen years in each case.
The appellant was duly admonished before he entered his pleas of guilty. Evidence was introduced to show the three completed offenses of robbery as alleged in the indictments.
The sole complaint in each case is that the court erred in assessing the punishment of fifteen years, because the appellant was only seventeen years of age at the time of the commission of the offenses. The sentences were not cumulated.
In Newell v. State, Tex.Cr.App., 461 S.W.2d 403, the conviction was for robbery by assault and the punishment was assessed at life. We held that the punishment was not cruel and unusual because it was within the limits provided for in Article 1408, Vernon’s Ann.P.C.
In the present cases the punishments were much less than in the Newell case. There is nothing to indicate that the punishment was too severe or that the trial court abused its discretion.
No error is shown. The judgments are affirmed.